Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                February 05, 2016

The Court of Appeals hereby passes the following order:

A16A0793. PHILLIP FREEMAN v. GREGORY MCLAUGHLIN, WARDEN.

      A jury found Phillip Freeman guilty of aggravated child molestation. Following
the grant of an out-of-time appeal, his conviction was affirmed on appeal. See
Freeman v. State, Case Number A13A1442, decided Aug. 22, 2013. Freeman then
filed a petition for habeas corpus, which the trial court denied. Freeman filed this
direct appeal. However, the Supreme Court has appellate jurisdiction over all cases
involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (4). This
appeal is therefore TRANSFERRED to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           02/05/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.